Citation Nr: 0315177	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
pneumothorax.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for a compensable rating for his 
service-connected residuals of a right pneumothorax.  He 
responded with a timely Notice of Disagreement, and was sent 
a Statement of the Case by the RO.  He then filed a timely VA 
Form 9, perfecting his appeal of this issue.  

The veteran's claim was initially presented to the Board in 
March 2001, at which time it was remanded for additional 
development.  His claim has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's residuals of a right pneumothorax result in 
Forced Expiratory Volume (FEV-1) greater than 80 percent of 
predicted value, FEV-1 to Forced Vital Capacity (FVC) greater 
than 80 percent of predicted value, and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) greater than 80 percent of predicted value.  


CONCLUSION OF LAW

The criteria for the award of a compensable rating for the 
veteran's service-connected residuals of a right pneumothorax 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.31, 4.97, 
Diagnostic Code 6843 (2002)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's March 2001 remand, and the October 2001 
RO letter to the veteran notifying him of the VCAA, he has 
been advised of the laws and regulations governing the claim 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported that he receives medical care at the VA medical 
centers in Pensacola, FL, and Birmingham and Montgomery, AL.  
Because VA medical treatment has been reported by the 
veteran, these records were obtained.  Private medical 
records were also obtained from K.Z., M.D., and T.G.M., D.O.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
medical examinations in conjunction with his claim; for these 
reasons, his appeal is ready to be considered on the merits.  

The veteran seeks a compensable rating for his service-
connected residuals of a spontaneous right pneumothorax.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

A spontaneous pneumothorax is rated under Diagnostic Code 
6843, for traumatic chest wall defects, including 
pneumothorax, hernia, etc.  Under Diagnostic Code 6843, a 10 
percent evaluation is warranted when Forced Expiratory Volume 
(FEV-1) is 71 to 80 percent predicted, or when the ratio of 
FEV-1 to Forced Vital Capacity (FVC) is 71 to 80 percent, or 
when Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent evaluation is warranted when FEV-1 
is 56 to 70 percent predicted, or when the ratio of FEV-1 to 
FVC is 56 to 70 percent, or when DLCO (SB) is 56 to 65 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2002).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2002).  

The veteran has attributed a variety of respiratory symptoms 
to his service-connected residuals of a right pneumothorax.  
The Board also notes that the veteran has been diagnosed with 
chronic bronchiectasis and emphysema; neither of these 
respiratory disabilities is service-connected.  When 
assessing the degree of impairment resulting from a service 
connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (2002).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  To the extent possible, 
the Board will consider only that degree of disability 
resulting from the veteran's service-connected residuals of a 
right pneumothorax.  

For the reasons to be discussed below, a compensable rating 
is not warranted for the veteran's right pneumothorax.  

According to the medical record, the veteran has a 30-year 
history of smoking three packs per day.  In 1992, he 
underwent a lobectomy of the right lung following repeated 
episodes of a right empyema.  He underwent VA respiratory 
examination in September 1998.  At that time, he reported 
dyspnea, weakness, and recurrent nasal/respiratory 
infections.  Physical examination revealed suppressed to 
absent breath sounds on the right, with no rales, wheezes, or 
rhonchi.  Regarding the question of whether the veteran's 
current respiratory complaints are related to his in-service 
spontaneous right pneumothorax, the examiner stated it would 
be "very, very difficult for anyone to say that the two are 
not connected."  Pulmonary function tests revealed FEV-1 of 
89 percent, and FEV-1/FVC of 112 percent.  DLCO (SB) scores 
were not available.  The examiner characterized these 
findings as essentially normal, and noted that they were 
inconsistent with the veteran's complaints of dyspnea on 
exertion and palpations.  

An April 2001 VA outpatient consultation lists the veteran's 
symptoms to include dyspnea on exertion, a chronic cough, and 
recurrent congestion and sputum production.  Physical 
examination revealed fairly good airflow bilaterally, with a 
few expiratory wheezes on forced exhalation.  The final 
assessment included recurrent bronchial infections and 
pneumonia over the years, which have resulted in significant 
bronchiectasis and pulmonary fibrosis.  In a September 2001 
letter accompanying his consultation report, the examiner 
described the veteran's respiratory disability as 
"significant" due to his recurrent respiratory infections 
related to chronic bronchiectasis.  

In November 2002, the veteran again underwent VA respiratory 
examination.  In reviewing the veteran's medical history, the 
examiner noted the veteran's past history of smoking, as well 
as his recurrent bronchitis.  He characterized this 
disability as "more consistent with [the veteran's] 
emphysema from his smoking."  Physical examination revealed 
the veteran's lungs to be clear to auscultation and 
percussion, without wheezing.  December 2002 pulmonary 
function tests revealed FEV-1 of 148 percent and FEV-1/FVC of 
114 percent.  DLCO testing was not performed.  Overall, the 
veteran's pulmonary testing was characterized as normal.  

Private medical treatment records from Dr. K.Z. were also 
obtained.  Dr. Z performed pulmonary function testing on the 
veteran in October 2000.  Such testing revealed FEV-1 of 137 
percent, FEV-1/FVC of 121 percent, and DLCO of 92 percent.  
However, the doctor also stated these results were 
"incompatible with [the] reality of the test" and might 
have resulted from testing error.  

Overall, the preponderance of the evidence is against a 
finding of entitlement to a compensable rating for the 
veteran's residuals of a right pneumothorax.  Pulmonary 
function test results from September 1998, October 2000, and 
December 2002 all fail to reflect FEV-1 of 80 percent or 
less, FEV-1/FVC of 80 percent or less, or DLCO (SB) of 80 
percent or less, any of which would warrant a compensable 
rating of 10 percent.  Therefore, because the criteria for a 
compensable rating have not been met, a zero percent 
(noncompensable) rating must be assigned.  38 C.F.R. § 4.31 
(2002).  Additionally, review of the veteran's symptoms in 
light of other, potentially analogous, criteria for the 
evaluation of respiratory disabilities fails to reveal any 
other diagnosis code that would afford the veteran a 
compensable rating.  See 38 C.F.R. § 4.20 (2002).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a pneumothorax have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected respiratory 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable rating for his service-
connected residuals of a right pneumothorax.  Pulmonary 
function tests do not reveal sufficient impairment as would 
warrant a compensable rating.  As a preponderance of the 
evidence is against the award of a compensable rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a compensable rating for service-connected 
residuals of a right pneumothorax is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

